Title: To Thomas Jefferson from David Campbell, 19 November 1791
From: Campbell, David
To: Jefferson, Thomas



Sir
City Tavern Philadelphia Novr. 19th. 1791

To morrow I leave the City. I feel myself quite tired of fumum strepitumque Romœ.

I cannot depart without returning you my acknowledgments for the List of Books you furnished me with.
I should have waited personally upon you; but knowing you were so engaged in public business at this time, that you have not a moment to spare, I beg you to accept my sincere thanks and believe me to be with the purest sentiments of Esteem & Regard, your obt. Servt.,

David Campbell

